Title: To John Adams from Thomas Digges, 9 January 1781
From: Digges, Thomas
To: Adams, John



London 9 January 1781. RC Adams Papers. printed: Digges, LettersLetters of Thomas Attwood Digges, ed. Robert H. Elias and Eugene D. Finch, Columbia, S.C., 1982., p. 348–349. 
This letter, written “Tuesday night late,” quoted verbatim an account of the French attack of 6 Jan. on the Island of Jersey that appeared in the London Gazette Extraordinary of Tuesday, 9 Jan., but see also a report taken from the Courier de l’Europe and referred to in Edmund Jenings’ letter of 18 Jan., below. The French force landed successfully and captured St. Helier, the island’s capital. In the battle that followed, the French were defeated by a force of British regulars and local militia led by Maj. Francis Peirson, who was killed at almost the moment of victory. The failure of the invasion mirrored an equally unsuccessful effort against the island in May 1779 (vol. 8:49). The battle and its outcome inspired John Singleton Copley to paint The Death of Major Peirson. When Abigail Adams saw Copley’s work in 1784 she wrote that she had never seen “painting more expressive than this” (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 5:376, 385).
Digges also included an account from the Royal South Carolina Gazette of 27 Nov. 1780 that appeared in the London newspapers of 10 and 11 January. The report concerned the battle at Blackstock Plantation, S.C., on 20 Nov., and declared that a British force led by Lt. Col. Banastre Tarleton had routed American troops under Gen. Thomas Sumter. In fact, the Americans held their ground and Tarleton’s losses were much greater than Sumter’s (London Chronicle, 9–11 Jan.; Christopher Ward, The War of the Revolution, ed. John Richard Alden, 2 vols., New York, 1952, 2:746–747).
